DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-17 were pending in this application prior to this amendment dated 02/17/2021. Claims 6, 7 are now canceled. Claims 1-5 and 8-17 are amended.  No new claims are added. Hence, claims 1-5 and 8-17 are currently pending in the instant application.

Examiner’s Comments
It is to be noted that the “the water injection port” referred to in Claim 10 ln 6, is interpreted to mean the same as “drum water injection port” referred to in Claim 10 ln 2.

Reasons for Allowance
Claims 1-5 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Lin et al. (CN104878569A) teaches an anti-overflow device (check valve 4) with a water flow baffle (elastic portion 41) that is arranged at the water injection port and  extended along a direction from an outer drum (tub 1) to an inner drum (washing tub 5) and is configured to block water flow to run back into the water injection port with high 
Lin et al. does not explicitly teach that the blocking rib is set at an angle to a cross section of the water injection port and inclined toward the outer drum.          
Kwon et.al teaches an anti-overflow device (lather backflow preventive structure,) including a blocking rib (rib 232) for backflow prevention purpose. Kwon et.al, even though pertains to an analogous field, one of ordinary skill in the art would not have any motivation to combine teachings of Lin et al. with Kwon et al., absent impermissible hindsight. The combination of Lin et al. and Kwon et al. neither teaches nor fairly suggests that the blocking rib is set at an angle to a cross section of the water injection port and is inclined toward the outer drum.  
Therefore, Claim 1 is allowed because it is novel and unobvious over the prior art of record.
Claims 2-5, 8, 9, 11-15, 17 are in condition for allowance as they are dependent on base claim 1.
Regarding Claim 10, Lin et al. teaches a drum washing machine comprising a drum water injection port, an inner drum (washing tub 5); an outer drum (tub 1):  a water flow baffle (elastic portion 41) that is arranged at the water injection port and extended along a direction from the outer drum to the inner drum and is configured to block water flow to run back into the water injection port with high speed operation of the inner drum (see [0036], [0037]) and a blocking rib arranged on an inner side of the water injection port and close to the outer drum  (see [0034]).

Kwon et.al teaches an anti-overflow device (lather backflow preventive structure) including a blocking rib (rib 232) for backflow prevention purpose (see [0055], [0057]). Kwon et.al, even though pertains to an analogous field, one of ordinary skill in the art would not have any motivation to combine teachings of Lin et al. with Kwon et al., absent impermissible hindsight. The combination of Lin et al. and Kwon et al. neither teaches nor fairly suggests that the blocking rib is set at an angle to a cross section of the water injection port and is inclined toward the outer drum.  
Therefore, Claim 16 is allowed because it is novel and unobvious over the prior art of record.
          Claim 16 is in condition for allowance as it is dependent on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
Applicant’s disclosure.
Xinxing et al. (CN201056641Y) teaches an anti-spill back and anti-obstruction water comprising a one-way flow valve that is arranged outside the water injection port and the valve is configured to block water flow to run back into the detergent inlet and the valve is arranged outside water injection port and close to the outer drum and the one-way flow valve swings at a certain angle by its own elasticity. However, this reference 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711